Citation Nr: 0008744	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for chronic asthma.

3.  Entitlement to service connection for a chronic stomach 
disorder and hepatitis C.

4.  Entitlement to service connection for chronic liver 
disease, to include cirrhosis.

5.  Entitlement to service connection for a condition causing 
imbalance.

6.  Entitlement to service connection for residuals of 
venereal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the New 
Orleans, Louisiana, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to the benefits sought.  
The veteran filed a timely notice of disagreement, and was 
issued a statement of the case in August 1998.  The RO 
received his substantive appeal later that month.  In 
November 1999, the veteran presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO.


REMAND

Decisions of the Board must be based on all of the pertinent 
evidence available.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see 
also Robinette v. Brown, 8 Vet. App. 69 (1995) and Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained), as 
well as Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches in cases where the record references other 
known and existing evidence that pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).

During the course of his November 1999 personal hearing, the 
veteran testified that he had recently been awarded Social 
Security Disability Benefits.

Records pertaining to the award of such benefits by the 
Social Security Administration (SSA), if any, have not been 
associated with the record certified for appellate review.  
Such records may be of significant probative value in 
determining whether the appellant's claims for service 
connection are, in fact, well grounded.  As the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held in Lind v. Principi, 3 Vet. 
App. 493, 494 (1992), that the duty to assist requires the VA 
to attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such.  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the veteran disability benefits.

The Board makes no finding as to whether the veteran has 
presented well grounded claims, invoking a duty to assist 
with evidence in support of his claims pursuant to 
38 U.S.C.A. § 5107(a)  (West 1991).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

1.   The RO should also request the 
Social Security Administration to furnish 
a copy of the administrative decision 
granting the appellant disability 
benefits, if any, as well as copies of 
the medical examination reports and 
treatment records reviewed by that agency 
in granting the appellant such benefits.  
Efforts to obtain these records must be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  The RO must then re-adjudicate the 
veteran's service connection claims, with 
special attention being made to the 
additional evidence submitted or obtained 
on his behalf.

3.  If any of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


